Citation Nr: 9925808	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  92-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to service-connected residuals, shell fragment 
wound, right zygoma and left maxillary areas.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from August 1952 to May 
1954.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in November 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned to the Board for appellate 
consideration.  This appeal originates from a decision dated 
in August 1991, by the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
1993, the Board denied the appellant's claim.  The appellant 
filed an appeal with the United States Court of Appeals for 
Veterans Claims, (previously the United States Court of 
Veterans Appeals).  

In December 1994, the Court vacated the Board's decision and 
remanded the matter for further proceedings.  In February 
1996, the Board again denied service connection for 
headaches.  Pursuant to a Joint Motion for Remand, the Court 
vacated the Board's February 1996 decision and remanded the 
matter to the Board for additional development.  As 
previously noted, the requested development has been 
completed and the case has been returned to the Board for 
appellate consideration.

The Board notes that both the procedural history and factual 
background of this case have been detailed in previous 
decisions provided to the appellant.  In this regard, it is 
noted that in the absence of any significant medical evidence 
to the contrary of the expert opinions offered during the 
pendency of this appeal and since the facts of this case are 
not in dispute, recitation of these reports is not deemed 
necessary.  However, the Board states that each and every 
relevant medical report within the claims folder has been 
carefully reviewed and considered during the adjudication of 
this appeal.



FINDINGS OF FACT

1. Service connection has been granted for shrapnel wound, 
right zygoma and left maxillary areas.

2. In March 1998, after exhaustive review of the medical 
evidence of record and detailed physical examination of 
the appellant, a VA neurologist concluded that the 
appellant's headaches were not related to the service-
connected residuals from the shell fragment wound 
involving the right zygoma and left maxillary areas.

3. There is no competent evidence of record to relate the 
presence of chronic headaches to the appellant's service-
connected residuals from the shell fragment wound 
involving the right zygoma and left maxillary areas.


CONCLUSION OF LAW

Chronic headaches are not proximately due to or the result of 
the service-connected residuals, shell fragment wound of the 
right zygoma and left maxillary areas.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for chronic headaches secondary to his 
service-connected shell fragment wound of the right zygoma 
and left maxillary areas is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  His assertions 
regarding the relationship between the development of chronic 
headaches and his shell fragment residuals are found to be 
plausible.

Pursuant to 38 C.F.R. § 3.310(a), service connection may be 
granted for disability which is found to be proximately due 
to or the result of a service-connected disease or injury.  
However, upon careful consideration of the evidence of record 
in this case, the Board concludes that the weight of the 
evidence is against a finding that the appellant's chronic 
headaches are related to his service-connected shell fragment 
wound of the right zygoma and left maxillary areas and as 
such, entitlement to service connection for his headaches on 
a secondary basis is not warranted.

In reaching the above conclusion, the Board places particular 
emphasis upon the findings reported on VA neurological 
examination in March 1998.  After an exhaustive review of the 
medical evidence of record, which includes consistent 
opinions from VA physicians dated in April 1991 and June 
1995, the VA neurologist in March 1998 provided the following 
diagnoses and opinion:

DIAGNOSIS:
1. Neuralgic neuropathic pain in the 
trigeminal nerve distribution on 
the right side of the head.
2. Peripheral neuropathy, probably 
diabetes mellitus related.

DISCUSSION:  It was felt by this examiner 
that no further workup is necessary in 
order to adjudicate and diagnosis this 
veteran's headache pain.  It is noted 
that the veteran has had a normal 
electroencephalogram performed 12/97 and 
that all other tests have been normal 
except for x-rays showing the small 
metallic fragments in the distributions 
as noted above.  It is further felt by 
this examiner that this veteran does not 
need to be admitted to the West Los 
Angeles VA Medical Center for an O & E 
[observation and examination] examination 
because as stated, no further work-up 
needs to be done.  This examiner feels 
that the most likely diagnosis for this 
veteran's pain is a neuralgia in the 
trigeminal nerve distribution on the 
right side.  On his examination, there 
does appear to be a trigger point where 
the veteran indicates that pressure over 
that area reproduces his headache pain.

On his examination today, when the 
examiner put pressure on this area there 
was referred pain into the veteran's 
posterior lower jaw on the right side in 
the dental arch where he has had episodes 
of pain in the past of a shooting like 
nature.  Because of the distribution and 
character and the other elements of this 
veteran's history of present illness, 
other etiologies for the veteran's pain 
as listed by Dr. Kelly in her examination 
dated 1/28/98, are unlikely, including 
temporomandibular joint disease, temporal 
arteritis, cervical degenerative disk 
disease, myofascial pain, sinus disease 
and cluster headaches.  Because of the 
chronic nature of the veteran's headache, 
etiology such as a schwannoma of the 
trigeminal nerve, neurofibroma or basilar 
artery aneurysm are not likely.

The etiology for this veteran's headache 
pain is most likely to be either diabetes 
mellitus or idiopathic.  The time 
interval from the injury to his face 
suffered while he was on active duty and 
the onset of his headache pain make an 
association with the shrapnel injuries 
and the current headache disorder 
extremely unlikely.  While a vascular-
type headache disorder associated with 
head trauma can occur, this is usually 
with trauma causing either altered or 
loss of consciousness and usually is a 
headache disorder that is associated with 
the injury within one year.  ....

The record as a whole offers no additional competent evidence 
to the contrary of the above opinion or those reported on 
examinations conducted in April 1991 and again in June 1995.  

While the appellant has argued in statements and testimony 
that his headaches are due to the service-connected shrapnel 
wounds, these assertions are found to be outweighed by the 
objective medical evidence of record as summarized above.  
The record simply provides no competent basis to relate the 
headache complaints to the shell fragment residuals.  In the 
absence of such a relationship established by competent 
medical evidence, viewed in the context of three VA 
examination reports which concluded that a possibility of 
such a relationship was either slim or most likely due to the 
nonservice-connected diabetes mellitus or idiopathic in 
nature, the preponderance of the evidence is found to be 
against the appellant's claim.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

